DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments to the claims and Applicant’s arguments filed 07/26/2021 have been fully considered and are persuasive. 

Claims 1, 7-9 are allowed over the arts of record.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the cited prior arts of record, alone or in combination, discloses a method of hybrid braiding two or more of the first layer of 0 degree warp yarns and the second layer of 0 degree warp yarns to the Nth layer of 0 degree warp yarns whose grammages account 90 % or more in a single direction, in conjunction with other recited limitations, wherein the first layer of 0 degree warp yarns and the second layer of 0 degree warp yarns to the Nth layer of 0 degree warp yarns have a grammage of between 30 to 3000 grams/m2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.T.N./Examiner, Art Unit 3732  
                                                                                                                                                                                                      
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732